Sognier, Judge.
In Banks v. Carter, 173 Ga. App. 93 (325 SE2d 453) (1984), we reversed the trial court’s grant of summary judgment in favor of Carter and Pierce. Our judgment was reversed by the Supreme Court in Carter v. Banks, 254 Ga. 550 (330 SE2d 866) (1985). In a special concurrence, one Justice brought to our attention a matter not decided by the Supreme Court, involving Banks’ $100 deductible and punitive damages. However, the opinion of the clear majority of the Supreme Court makes no reference to our consideration of this matter and we are bound by the judgment in that opinion. Accordingly, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is affirmed.

Judgment affirmed.


Deen, P. J., and McMurray, P. J., concur.

Marjorie M. McCaw, for appellees.